RlOIA&H. feu/M
                                 April 30, 2015

im MUtT GtxaroL/MtKS
fcAfotf IZ547



                           kff[]Ll% *>!<?


      To TNL tfaJM&tt coutiX1.

 ^Ai^QMlhi&Jti. kimL&JdM3ti$te>i> o^AML.V^J8i£^

  /WjJ AWml /aJ M CfoL-c<mro^Meats ^aw-cxxit-cA.

  1 j¥4 /OdT M) AIMtJ&ttSdtL hcHMtoCtb 10 TWO- Uu), ilUTZ

   UlXOJt I Oil Stitu) )i\L Cellar t LJtfr WmjtfaiiX Co&iKetU,




    iS G,UtfC< toPfi£a/M&


                            /f/chwl l<& fol(*rJ(


                                                     Received'
                                                     APR 3 0 2015
                P'
                          ^




a)
-si


w
in

"•J

»..i
        ? IS
        C

       51

       -J
                -r^

                Jt
                         21
                «'*"
                         js
                1^       *_

       -fc.              yi
                ir"      W.S

                • .—»•   :-5f
                c    -
                         L>




            y